Citation Nr: 0102152	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-19 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for posttraumatic 
stress disorder (PTSD) and if so, whether the claim should be 
granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel





INTRODUCTION

The veteran had active duty from April 1966 to June 1968 and 
from June 1968 to October 1974.  

This matter comes to the Board on appeal from a June 1998 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The record shows that the veteran's claim for PTSD was first 
denied by rating action in 1987; however, the record does not 
show that the veteran was properly notified of this adverse 
determination.  In a June 1992 rating action, the veteran's 
claim for service connection for PTSD was considered de novo 
and denied on the basis that while PTSD had been diagnosed 
there were no confirmed service stressors to support the 
diagnosis.  The veteran was notified of this denial, but did 
not timely appeal and the determination became final.  

Subsequent attempts by the veteran to reopen his claim were 
denied on the basis that he had not submitted new and 
material evidence to establish the necessary stressors to 
support the diagnosis of PTSD.  The veteran last attempted to 
reopen this claim in June 1998 and this attempt was denied by 
rating action that same month.  However, in conjunction with 
his notice of disagreement the veteran furnished for the 
first time, a somewhat detailed account of his Vietnam 
experiences.  Previously, the veteran had been reluctant to 
discuss these experiences.  While the RO found this 
submission to be sufficient to reopen the claim, they also 
found the information lacked the specificity necessary to 
seek stressor confirmation or allow the claim.  Although the 
RO reopened the claim for service connection for PTSD, the 
Board must determine for itself whether new and material 
evidence has been submitted.  Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).  





FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
denied by final rating action in June 1992 on the basis that 
there were no confirmed service stressors to support the 
diagnosis.  

2.  Evidence submitted in conjunction with the veteran's June 
1998 claim to reopen is not cumulative and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for PTSD.  


CONCLUSION OF LAW

Evidence received since the June 1992 rating action is new 
and material and the claim for service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 
C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Over the years, the veteran has received diagnoses of PTSD 
from competent medical authorities.  He served in Vietnam, 
but the record does not support a finding that he served in 
any combat situations.  Prior to his current claim to reopen 
in 1998, the veteran had failed to furnish any pertinent 
information by which any service stressor could be verified.  

In association with his present claim to reopen, the veteran 
in 1999 furnished a lengthy narrative of his Vietnam 
experiences that could with additional development serve as a 
basis for stressor verification.  


II.  Analysis

Service connection for PTSD was finally denied in 1992.  The 
veteran was informed of that determination and did not 
appeal, so it became final.  38 U.S.C.A. § 7105 (West 1991).  
The law provides that a finally denied claim may only be 
reopened upon the submission of evidence that is both new and 
material.  38 U.S.C.A. § 5108 (West 1991).  

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996)(table)).  Rather, it is 
the specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  In order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-step analysis in determining 
whether to reopen previously and finally denied claims.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins' 
test, it must be determined whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally decided claim reopened under 38 U.S.C.A. § 
5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, it must be 
determined whether, based upon all the evidence of record in 
support of the claim, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, then the merits of the claim must be 
evaluated, but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. 
West, 12 Vet. App. 203 (1999).

However, subsequent to the above Court decisions, the law was 
changed in November 1999 to eliminate the well-grounded claim 
requirement set forth in 38 U.S.C.A. § 5107.  (See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).).  Now, when it is determined that new and 
material evidence has been submitted to reopen a claim, the 
merits of the claim must be evaluated.  

The evidence of record at the time of the June 1992 rating 
action showed that the veteran had failed to furnish or 
identify evidentiary material related to verifiable service 
stressors to support his PTSD diagnosis.  In his subsequent 
attempts to reopen this claim, the veteran again failed to 
furnish any new and material evidence tending to establish 
the presence of any verifiable service stressors.  

It was not until 1999, that the veteran finally furnished a 
lengthy narrative of his Vietnam experiences.  This 
additional evidence is new and was not considered by the RO 
in its June 1992 decision.  In addition, the Board finds that 
the evidence is material in that it addresses the very basis 
of the June 1992 denial, the lack of any verifiable 
stressors. The veteran's narrative is considered to be 
credible for the purposes of determining whether his claim 
should be reopened.  The Board finds that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for PTSD.  Accordingly, the claim must be 
reopened.  





ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for PTSD, the claim is reopened.  


REMAND

The new and material evidence in this case consists of the 
veteran's somewhat detailed narrative of his Vietnam 
experiences.  Previously, the veteran had been reluctant to 
discuss these experiences or to assist the RO in the 
development of any verifiable stressors.  While the RO found 
the veteran's 1999 submission to be sufficient to reopen his 
claim, they found the information lacked the specificity 
necessary to seek stressor confirmation.  However, they made 
no attempt to obtain more detailed information from the 
veteran.  

As noted above, once it is determined that new and material 
evidence has been submitted to reopen a claim, the merits of 
the claim must be evaluated.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  In this case, the RO determined that new and 
material evidence had been submitted, but then denied the 
claim without any attempt to further develop the new and 
material evidence submitted by the veteran.  The evidence 
submitted went directly to the underlying reason for the 
prior denials, the absence of verifiable service stressors.  

In this regard, the Board notes that in his 1999 submission 
the veteran has recounted some Vietnam incidents (explosion 
of an ammunition dump shortly after his arrival in Vietnam, 
happenings associated with the Tet offensive and other 
events) that may be verifiable.  However, he has not 
furnished sufficient specifics with respect to dates and 
locations of the claimed incidents or the unit with which he 
was serving at the time of the incidents.  A more detailed 
account of each incident would also be helpful if 
verification of the incidents is to be attempted.  In this 
regard, the record shows that based on the lack of stressor 
specifics the RO has not attempted to obtain a United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
report concerning the veteran's claimed stressors.  In view 
of the heightened duty to assist the veteran with the 
development of his claim, the Board is of the opinion that 
additional stressor development should be undertaken.  

Further, the Board notes that the RO used the old version of 
38 C.F.R. § 3. 304(f) in reaching its determination in this 
case.  While this case was being developed for appellate 
review, the provisions of 38 C.F.R. § 3. 304(f) relating to 
PTSD were changed.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As there is no indication that the Secretary has 
precluded application of either the "old" or "amended" 
version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased rating for PTSD be evaluated under the pertinent 
regulations effective both before and after the changes.  
Bernard v. Brown, 4 Vet. App. 384 (1995).  However, the 
application of the new regulatory criteria may not be earlier 
than the effective date of those criteria.  See De Sousa v. 
Gober, 10 Vet. App. 461, 465-67 (1997).  However, the new 
version of the regulation is effective from March 7, 1997. 64 
Fed. Reg. 32807 (June 18, 1999) and predates the veteran's 
1998 claim to reopen.  

According to the changed regulations, entitlement to service 
connection for PTSD requires that three elements must be 
present: (1) medical evidence diagnosing PTSD in accordance 
with 38 C.F.R. § 4.125(a) (the DSM-IV criteria); (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor(s). 38 C.F.R. § 3.304(f) (2000).  The old 
version required a seemingly higher evidentiary proof 
standard for a diagnosis of PTSD under (1): "a clear 
diagnosis".  However, the veteran is entitled to have his 
claim considered by the RO under the version most favorable 
to him.  

Also, as noted above, there has been another significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law redefines the 
obligations of the VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, based on the foregoing, this case is REMANDED 
for the following:

1.  The RO should ask the veteran to 
expand and elaborate on his 1999 
submission concerning his traumatic 
Vietnam experiences.  This should include 
to the extent possible, the location and 
date of the stated incidents, the unit to 
which he was assigned at the time and a 
detailed account of any and all 
circumstances surrounding the incident 
that may serve to better identify a 
particular incident.  

2.  If the veteran provides sufficient 
information to the RO to support an 
attempt to verify any specific Vietnam 
stressor, then such attempt to verify 
said stressor should be undertaken.  The 
RO should do so by contacting the 
USASCRUR, 7798 Cissna Road, Springfield, 
VA 22150, to request any and all 
pertinent information in regard to the 
claimed stressor.  

3.  After the foregoing is completed, if 
it is determined that the veteran does 
have verified stressors, the RO should 
then arrange for the veteran to be 
accorded a VA psychiatric examination to 
determine what psychiatric disorders are 
present.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiners must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms and, whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  The entire claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiners prior to the examination.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000 and 01-02 (January 9, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6.  Following completion of the above 
development and procedural review, the RO 
should readjudicate the issue on appeal to 
include consideration of the regulatory 
changes to 38 C.F.R. § 3.304(f) and 
Karnas.  If the determination remains 
adverse to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of any examination conducted in conjunction with 
this remand would be to obtain information or evidence (or 
both) which may be dispositive of the appeal.  Therefore, the 
appellant is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2000) failure to cooperate by not attending 
any requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



		
	
	Member, Board of Veterans' Appeals



 



